Citation Nr: 0009127	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  98-05 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his cousin.


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from February 1950 to March 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied service connection for pes 
planus.

The Board remanded this case for further development of the 
evidence in April 1999.


FINDINGS OF FACT

1.  The veteran has pes planus.

2.  Pes planus was not incurred in active duty.


CONCLUSION OF LAW

Service connection for pes planus is not warranted in this 
case.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Requirements For Service Connection.

In general, establishing service connection for a disability 
on a direct basis requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease or injury incurred in service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1999); Mercado-Martinez v. West, 11 Vet. App. 415, 419 
(1999);Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection for a disability may also be established based on 
aggravation of disease or injury which preexisted service 
when there is an increase in disability during service unless 
there is a specific finding that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153 (West 1991); 38 C.F.R. § 3.306(a) (1999).

Congenital or developmental defects are not considered 
diseases or injuries under the law.  38 C.F.R. § 3.303(c) 
(1999).  Service connection may be granted for diseases (but 
not defects) of congenital, developmental or familial origin 
if the evidence as a whole shows that the manifestations of 
the disease in service constituted "aggravation" of the 
disease within the meaning of applicable VA regulations.  
VAOPGCPREC 82-90 (July 18, 1990); 38 C.F.R. § 3.303(c), 3.306 
(1999).  With regard to congenital or developmental defects, 
service connection may not be granted for a defect, although 
service connection may be granted for a disability which is 
shown by the evidence to have resulted from a defect which 
was subject to a superimposed disease or injury during 
service.  VAOPGCPREC 82-90 (July 18, 1990).

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed prior to 
service.  38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. 
§ 3.304(b) (1999).  Only conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b) (1999).  History of preservice existence of 
conditions recorded at the time of examination does not 
constitute a notation of a preexisting condition but will be 
considered together with all other material evidence in 
determinations of inception.  38 C.F.R. § 3.304(b)(1) (1999); 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. 
Brown, 7 Vet. App. 238, 246 (1995).

Requirements For Establishing
A Well Grounded Claim For Service Connection.

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded, i.e., plausible, claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision holding that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
req. for en banc consideration by a judge denied, 13 Vet. 
App. 205 (1999) (per curiam).  Once a claimant has submitted 
evidence sufficient to justify a belief by a fair and 
impartial individual that a claim is well grounded, the 
claimant's initial burden has been met, and VA is obligated 
under 38 U.S.C. § 5107(a) to assist the claimant in 
developing the facts pertinent to the claim.

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology or 
a medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" or "possible" is required.  
Epps, 126 F.3d at 1468.  In regard to establishing a well-
grounded claim, the second and third Epps and Caluza elements 
(incurrence and nexus evidence) can also be satisfied under 
38 C.F.R. § 3.303(b) (1999) by (1) evidence that a condition 
was "noted" during service or during an applicable 
presumption period; (2) evidence showing post-service 
continuity of symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  

Evidence submitted in support of a claim "must . . . be 
accepted as true for the purpose of determining whether the 
claim is well grounded . . . [except] when the evidentiary 
assertion is inherently incredible or when the fact asserted 
is beyond the competence of the person making the 
assertion."  King v. Brown, 5 Vet. App. 19, 21 (1993).  
Generally, only evidence that is or may be favorable to the 
claim should be considered in deciding whether a claim is 
well grounded.  See Clyburn v. West, 12 Vet. App. 296, 302 
(1999), citing Arms v. West, 12 Vet. App. 188, 195 (1999) 
(noting that generally "only the evidence in support of the 
claim is to be considered" in determining whether a claim is 
well grounded).

Concerning claims for service connection based on 
aggravation, the Court has held that the presumption of 
soundness at entrance to service "only attaches where there 
has been an induction examination in which the later 
complained-disability was not detected."  Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991); Crowe v. Brown, 
7 Vet. App. 238, 245 (1994); Verdon v. Brown, 8 Vet. App. 
529, 535 (1996).  In a case where there was no entrance 
examination report of record because it was presumed to have 
been lost in a fire, the presumption of soundness attached as 
reflected by the Court's conclusion that the presumption of 
soundness had been rebutted by clear and unmistakable 
evidence of the pre-service existence of the disability.  
Doran v. Brown, 6 Vet. App. 283, 286 (1994).  The Court has 
emphasized that, once the presumption of soundness has 
attached, clear and unmistakable evidence is needed to rebut 
it.  Vanerson v. West, 12 Vet. App. 254, 258-59 (1999).

Analysis.

In this case, the Board noted in its April 1999 remand order 
that the claim for service connection for pes planus was well 
grounded.  Specifically, the Board noted that the veteran had 
a current diagnosis of pes planus as shown in an April 1997 
VA examination report and that his own testimony, as well as 
the testimony of his cousin at a March 1998 hearing, that the 
veteran had flat feet in service and that the condition 
worsened over the years, provided the requisite evidence of 
observation of a disorder in service and of continuity of 
symptomatology over the years because lay evidence is 
considered competent evidence with regard to conditions that 
lend themselves to lay observation such as flat feet.  See 
Savage, 10 Vet. App. at 495; see also Falzone v. Brown, 8 
Vet. App. 398, 403 (1995) (citing Harvey v. Brown, 6 Vet. 
App. 390, 393 (1994) for the proposition that medical 
causation evidence may not be necessary for conditions that 
lend themselves to lay observation such as flat feet).  The 
Board noted that, in Savage, the Court held that such lay 
evidence is sufficient to establish a well grounded claim, 
and in Falzone -- a case which involved reopening a claim for 
service connection for flat feet -- the Court held that such 
evidence is sufficient to reopen a claim.  

Having concluded that the claim was well grounded, the Board 
noted that, in this case, the veteran's service medical 
records, except for the separation examination report, were 
unavailable and presumed destroyed in a fire at the National 
Personnel Records Center in St. Louis, Missouri, in July 
1973.  VA has a heightened obligation to search for alternate 
medical records when service medical records are not 
available.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  In 
this regard, the RO sent a letter to the veteran in July 1997 
requesting more information about the unit in which he served 
and places where he received treatment while in service.  The 
veteran responded by filling out the appropriate form (NA 
Form 13055), and, based on this information, the RO attempted 
to obtain addition service medical records through the 
Reconstruction Branch.  The RO was able to obtain sick call 
and morning report records which showed instances where the 
veteran was on sick call but did not provide any information 
about the nature of the illness or condition for which he 
sought treatment.  Accordingly, the RO had satisfied the 
heightened duty to assist in this case with regard to the 
missing service medical records, and there was no reason to 
believe that there were other existing records pertaining to 
the veteran's service which had not been obtained.

However, in the April 1999 remand order, the Board noted 
that, in a March 1998 supplemental statement of the case, the 
VA hearing officer confirmed the denial of the veteran's 
claim based on the conclusion that "pes planus, fallen 
arches, is considered a congenital or developmental defect 
which is unrelated to military service and not subject to 
service connection."  The Board noted that it was true that 
service connection may not be granted for congenital or 
developmental defects.  VAOPGCPREC 82-90 (July 18, 1990); 38 
C.F.R. § 3.303(c) (1999).  However, the Board noted that 
section 4.57 of VA regulations nevertheless provided that 
bilateral flatfoot may be either a congenital or an 
"acquired" condition and that the congenital condition "is 
not compensable or pensionable," thereby suggesting that the 
acquired condition may be compensable.

The Board further noted that, although section 4.57 provided 
some guidance for adjudicators, whether pes planus was of a 
congenital or an acquired nature was essentially a medical 
matter requiring medical evidence for its resolution.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding 
that Board must rely on independent medical evidence to 
support its findings and must not refute medical evidence in 
the record with its own unsubstantiated medical conclusions); 
Santiago v. Brown, 5 Vet. App. 288, 292 (1993) 
(distinguishing between an unsubstantiated medical 
determination, which the Board is unauthorized to render, and 
a legal determination, i.e., a finding of fact which the 
Board, as fact finder, has derived from a review of medical 
evidence which is sufficiently conclusive as to the 
underlying medical issues to enable the Board to render the 
legal determination).  Given that the April 1997 VA examiner 
did not comment on this matter and given the heightened duty 
to assist veterans whose service medical records are 
unavailable in developing facts pertinent to their well 
grounded claims, the Board concluded that the case must be 
remanded for another medical examination.

On remand, the veteran was afforded another VA examination in 
May 1999.  The examiner stated that it was not possible to 
determine with any degree of medical certainty whether the 
veteran's pes planus was congenital or acquired at this time 
and indicated that the language of section 4.57 was not 
helpful in this regard.  However, the examiner noted that the 
veteran provided a history of problems with his feet in 
service of such severity that he had to seek medical 
attention and was required to be transferred from one company 
to another because of his foot problems.  The examiner 
stated, "I do not think this was a 'normal progression' of a 
pre-existing condition but rather I think this was a 
condition of pes planus with bilateral foot strain causing 
pain of such severity that it . . . necessitated the transfer 
to the other company."  The examiner noted that the veteran 
had been "allowed into the service with his feet" and 
expressed the opinion, based on history provided by the 
veteran, that the veteran "had significant problems with his 
feet while in the service . . . ."  The examiner thought 
these problems far exceeded any "normal progression".  The 
examiner also stated that he thought the veteran should be 
granted the benefit of the doubt and awarded service 
connection.

Turning to the merits of the claim, the Board notes that the 
presumption of soundness attaches in this case because there 
is no entrance examination report of record and therefore no 
"notation" of pes planus at entrance to service.  See Doran 
v. Brown, 6 Vet. App. at 286.  Moreover, there is no medical 
evidence of record that constitutes clear and unmistakable 
evidence to rebut the presumption of sound condition at 
entrance including no medical evidence that the veteran's pes 
planus is clearly and unmistakably a congenital condition, 
thereby necessarily preexisting service by definition.

The evidence in favor of a claim for direct service 
connection for pes planus as having been incurred during 
service consists of the veteran's lay statements and 
testimony, and the testimony of his cousin, that he had 
problems with his feet in service and the veteran's testimony 
that, despite the separation examination report of record, he 
did not undergo a separation examination in 1953, and his 
statements that he has continued to have problems with his 
feet ever since discharge from service in 1953 although he 
never sought medical treatment for his feet.

The sick call reports provide no evidence relevant to a 
finding of pes planus in service.  In addition, the 
recordation by the VA examiner in the May 1999 examination 
report of the history provided by the veteran of problems 
with his feet in service and of not having had a separation 
examination does not constitute medical evidence of pes 
planus in service in the 1950s.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) (holding that a bare transcription of a 
lay history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional).  Likewise, the VA doctor's statement 
that the benefit of the doubt doctrine applies in this case 
and that service connection should be awarded is of no 
probative value because those determinations are legal 
determinations (and in this regard they are conclusions of 
law rather than findings of fact such as findings of medical 
fact), -- not factual determinations, -- and therefore the 
doctor's statements do not constitute competent evidence as 
to these legal determinations.  See Santiago, 5 Vet. App. at 
292 (distinguishing between an unsubstantiated medical 
determination, which the Board is unauthorized to render, and 
a legal determination, i.e., a finding of fact which the 
Board, as fact finder, has derived from a review of medical 
evidence which is sufficiently conclusive as to the 
underlying medical issues to enable the Board to render the 
legal determination).

The evidence unfavorable to the claim consists of the 
separation examination report, dated March 1953, which shows 
no complaints or abnormal findings pertaining to the feet, 
and the lack of continuity of complaints or treatment for 
forty-four years between separation from service in 1953 and 
the filing of the original claim for service connection for 
pes planus in 1997.

Although the lay evidence of the presence of pes planus in 
service and of continuity of symptomatology since service was 
sufficient to establish a well grounded claim for service 
connection, the Board concludes that this lay evidence 
supporting in-service incurrence of pes planus is not as 
probative as the lack of abnormal findings pertaining to the 
feet on the March 1953 separation examination report and the 
lack of continuity of complaints or treatment for forty-four 
years after service.  Thus, on the merits, the weight of the 
more probative evidence is against the claim, and therefore 
the benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b) (West 1991).



	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for pes planus is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

